Order entered February 26, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-11-01277-CV

                      THE DOW CHEMICAL COMPANY, Appellant

                                              V.

              MAGDALENA ADRIENNA ABUTAHOUN, ET AL., Appellees

                     On Appeal from the 160th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC10-07003

                                          ORDER
       Before the Court is the February 22, 2013 “Unopposed Motion for Extension of Time to

File Motion for En Banc Reconsideration” of appellees Magdalena Adrienna Abutahoun, et al.

This Court’s opinion in this case was issued on February 8, 2013, and appellees’ motion for en

banc reconsideration was due on February 25, 2013. Appellees request a thirty-day extension of

that deadline, to March 27, 2013. No previous extension of that deadline has been requested or

granted. Appellees’ counsel asserts the extension is needed due to counsel’s work load and trial

court appearances.
       We GRANT appellees’ February 22, 2013 motion. Appellees shall file their motion for

en banc reconsideration no later than March 27, 2013.


                                                   /s/   DOUGLAS S. LANG
                                                         JUSTICE